FERGUSON, Judge
(dissenting):
I dissent.
I agree with the principal opinion that the question of knowledge was involved and should have been instructed on. I am unable to agree that specific intent, as affected by intoxication, is necessarily synonymous with the presence or absence of knowledge. Nor can I subscribe here to the theory of an instruction on one offense curing the lack of an essential item on another offense. Even assuming intoxication was the only question, I suggest one can *416be intoxicated enough to be careless in his attire but not so intoxicated as to be deprived of the ability to form a specific intent.